Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "short" in claim 2 is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner notes that while the term “short” is discussed in paragraphs 0074, 0075, 0084, and0085, the term “short” is not defined in the specification but rather is exemplified. 
The remaining claims are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/056018 (hereinafter DeConnick) (cited in Applicant’s specification) in view of US 20090028869 (hereinafter “Dodel”).
Regarding claim 1, DeConnick teaches use of devices suitable for the investigation of ligand-receptor interactions, in particular for the investigation of biological or chemical molecules and organic components and their interaction with suitably modified surfaces. DeConnick discloses methods of chemical surface activation and covalent grafting of ATR (Attenuated Total Internal Reflection) elements and their use in FTIR (Fourier Transform Infra Red) devices for the detection, characterization, and dosage of biological molecules and organic compounds. Page 1, lines 4-10.
More specifically, DeConnick teaches a method to activate the surface of an optical element, transparent in the infra-red, particularly a silicon or germanium ATR device, typically a crystal, an optical fiber or a rod made of such materials, and to further covalently fix functionalized organic molecules able to immobilize biological components and molecules, including biological and non-biological receptors, proteins, antibodies, membranes. This purposely modified ATR element provides a method to study ligand-receptor interactions occurring at the solvent ATR element interface, particularly, at the water-containing media See page 7, lines 12-20. 
Thus DeConnick teaches steps (a) and (b) in Applicant’s claim 1. 
Moreover, regarding Applicant’s step (c), analyzing a shift of the amide I band maximum of the candidate biomarker protein  to determine the secondary structure of the candidate biomarker protein is disclosed by DeConnick. See for example page 17, lines 24-30.
Regarding the downshift of the amide I band maximum to a frequency below a threshold value of 1638-1648 cm -1, this is inherent in the biomarker protein being detected.
Regarding claims 1, 5 and 13, while DeConnick discloses covalently fixing functionalized organic molecules including antibodies to study ligand-receptor interactions (page 7, lines 12-20),  DeConnick is silent as to the particular antibody being A8978 (as recited by Applicant in claim 5), and the candidate biomarker protein being amyloid-beta associated with Alzheimer’s disease, wherein a down shift of the amide I band maximum of the amyloid-beta peptide to a frequency below a threshold value of 1638-1648 cm-1 is indicative for progression of Alzheimer’s disease.
However Dodel discloses that this antibody is known and useful for studying Alzheimer’s disease (see abstract and para. 0153). Examiner notes that the recited limitations are inherent in the target: a down shift of the amide I band maximum of the amyloid-beta peptide to a frequency below a threshold value of 1638-1648 cm-1 is indicative for progression of Alzheimer’s disease.
It would have been obvious to one skilled in the art to utilize known antibodies, such as A8978 disclosed by Dodel, since DeConnick suggests immobililization of antibodies, as may be desirable for analysis. 
As to claim 2, DeConnick discloses using an infrared sensor element comprising: a germanium [p. 4 lines 1-8] internal reflection element [p. 4, lines 23-28 and p. 7, lines 12-20] of a trapezoid shape [p. 8, lines 6-14] . Regarding silanization, see DeConnick on page 4, lines 1-22.
As to claim 3, see discussion above regarding claim 1 with respect to an antibody used.
As to claim 4, see discussion above regarding claims 1, 5, and 13 regarding the antibody A8978.
As to claims 7 and 12, see disclosure by DeConnick on page 7, line 28 to column 8, line 5.
As to claim 8, see disclosure by DeConnick on page 15, line 23 to page 16, line 14. 
As to claim 9, the limitations recited are implied in the disclosure by DeConnic in, for example, page 17, lines 24-30.
As to claim 10, DeConnick is silent as to parallel IR analysis and another optical detection method, such as fluorescence detection. However, performing in parallel to the IR analysis, another optical detection method, such as fluorescence detection, would have required ordinary skills in the art since fluorescent detection is known in the art (as shown by DeConnick on page 2, lines 21-22), as may be desirable for added data or confirmation of the results of IR analysis. The skilled artisan would have had reasonable expectation of success since DeConnick teaches that both infrared detection methods and fluorescence detection can be applied in an aqueous media (p. 2, lines 21-22.) 
Also, as to claim 11, it would have been obvious to one skilled in the art to perform the study using a body fluid from a patient, such as blood, as may be desirable for studying analytes in the patient sample, since DeConnick teaches that antibodies can be used in the analysis and that the study of ligand-receptor interaction can be done in water containing media (see p. 7, lines 12-20 and p. 11, lines 9-11). In other words, it would have been predictable that the analysis can be performed in a blood sample, since it is a water containing media.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/056018 (hereinafter DeConnick) (cited in Applicant’s specification) in view of Eurogentec (2011 Price List Covance Antibodies, pg. 2 (alpha-Synuclein (4B12) Monoclonal Antibody (SIGNET) catalog # SIG-39730 et seq.)
Regarding claims 6 and 14, while DeConnick discloses immobilizing to the functionalized surface biological molecules, including antibodies (p. 7, lines 12-27), DeConnick is silent as to the particular antibody [receptor] disclosed. 
That is, regarding claim 6, DeConnick is silent as to the candidate biomarker protein being alphas synuclein and the antibody being 4B12. 
Regarding claim 14, DeConnick is silent as to a receptor that binds alpha-synuclein associated with Parkinson’s disease, wherein a down shift of the amide I band maximum of the alpha-synuclein peptide to a frequency below a threshold.
However, such antibody [receptor] is known in the art, as cited in Applicant’s Information Disclosure Statement of 10/21/20 (see Eurogentec, 2011 Price List Covance Antibodies, pg. 2 (alpha-Synuclein (4B12) Monoclonal Antibody (SIGNET) catalog # SIG-39730 et seq). It would have been obvious to one skilled in the art to utilize known antibodies, such as 4B12, since DeConnick suggests immobililization of antibodies, as may be desirable for analysis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,073,470 (from application 15/113,128, with overlapping inventor(s)). The present application appears to be a result of a restriction requirement made during the examination of application 15/113,128.)
US 20030157725 (Discloses observing the entire FTIR spectrum from 50 cm -1 to 3700 cm -1 including amide I band. See para. 0224. See also paras. 0167, 0227, 0279, 0284, and 0284, disclosing determining change in protein structure.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641